  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 1 of 10 PageID #: 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                 21-40056
                                          CR ~------------

                  Plaintiff,              REDACTED INDICTMENT

      vs.                                 Bank Fraud; Attempted Bank Fraud;
                                          False Statement to a Financial
JAMES BUNKER,                             Institution; Engaging in Monetary
d/b/a Genuine Builders, Inc.,             Transactions in Property Derived from
d/b / a Tri-State Ag Services, LLC,       Specified Unlawful Activity; and
d/b/a Falls Framing, LLC, and             False Statement
d/b/a No. 18, LLC,
                                          18 u.s.c. §§ 1344, 1349, 1014, 1957,
                  Defendant.              and 1001




      The Grand Jury charges:

                                      COUNT 1

      Beginning on or about July 13, 2020 and continuing through August 27,

2020, all dates approximate and inclusive, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Tri-State Ag Services, LLC,

knowingly executed a scheme and artifice to defraud a financial institution, to

wit: First State Bank, whose deposits were, at the time of the offense, insured

by the Federal Deposit Insurance Corporation (FDIC), and to obtain the money,

funds, credits, assets, securities, and other property owned by, and under the

custody and control of, the aforementioned financial institution, by means of

false or fraudulent pretenses, representations, and promises.   Specifically, as

part of the Defendant's application for a loan under the Main Street Lending
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 2 of 10 PageID #: 2




Program, the Defendant submitted and caused to be submitted to the bank a

false   and   fraudulent   personal    financial   statement   that   significantly

underreported his personal liabilities in that the Defendant knowingly omitted a

large tax lien recorded against the Defendant. Defendant's actions were all in

violation of 18 U.S.C. § 1344.

                                      COUNT2

        Beginning on or about October 14, 2020 and continuing through

November 19, 2020, all dates approximate and inclusive, in the District of South

Dakota and elsewhere, Defendant James Bunker, d/b / a Tri-State Ag Services,

LLC, knowingly executed a scheme and artifice to defraud a financial institution,

to wit: First State Bank, whose deposits were, at the time of the offense, insured

by the Federal Deposit Insurance Corporation (FDIC), and to obtain the money,

funds, credits, assets, securities, and other property owned by, and under the

custody and control of, the aforementioned financial institution, by means of

false or fraudulent pretenses, representations, and promises. Specifically, as

part of the Defendant's application for a loan under the Main Street Lending

Program, the Defendant submitted and caused to be submitted to the bank a

false   and   fraudulent   personal    financial   statement   that   significantly

underreported his personal liabilities in that the Defendant knowingly omitted a

large tax lien recorded against the Defendant.     The Defendant also submitted

and caused to be submitted to the bank false and fraudulent balance sheets of




                                        [2]
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 3 of 10 PageID #: 3




the Defendant's affiliated companies. Defendant's actions were all in violation of

18   u.s.c. § 1344.
                                    COUNT 3

       On or about December 30, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Genuine Builders, Inc., knowingly

attempted to execute a scheme and artifice to defraud a financial institution, to

wit: First State Bank, whose deposits were, at the time of the offense, insured

by the Federal Deposit Insurance Corporation (FDIC), and to obtain the money,

funds, credits, assets, securities, and other property owned by, and under the

custody and control of, the aforementioned financial institution, by means of

false or fraudulent pretenses, representations, and promises. Specifically, as

part of the Defendant's application for a loan under the Paycheck Protection

Program, the Defendant submitted and caused to be submitted to the bank a

false and fraudulent profit and loss statement for Genuine Builders, Inc.

Defendant's actions were all in violation of 18 U.S.C. §§ 1344 and 1349.

                                   COUNT4

       On or about January 8, 2021, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Genuine Builders, Inc., knowingly

attempted to execute a scheme and artifice to defraud a financial institution, to

wit: American Bank and Trust, whose deposits were, at the time of the offense,

insured by the Federal Deposit Insurance Corporation (FDIC), and to obtain the

money, funds, credits, assets, securities, and other property owned by, and


                                       [3]
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 4 of 10 PageID #: 4




under the custody and control of, the aforementioned financial institution, by

means of false or fraudulent pretenses, representations, and promises.

Specifically, as part of the Defendant's application for a loan under the Paycheck

Protection Program, the Defendant submitted and caused to be submitted to the

bank a false and fraudulent profit and loss statement for Genuine Builders, Inc.

Defendant's actions were all in violation of 18 U.S.C. §§ 1344 and 1349.

                                    COUNT 5

      Between on or about August 4, 2020 and August 11, 2020, in the District

of South Dakota and elsewhere, Defendant James Bunker, d/b/a Tri-State Ag

Services, LLC, knowingly made a false statement and report for the purpose of

influencing the action of First State Bank, whose deposits were, at the time of

the offense, insured by the Federal Deposit Insurance Corporation (FDIC), in

connection with an application and loan under the Main Street Lending Program,

in that the Defendant falsely underreported his liabilities on his personal

financial statement he submitted and caused to be submitted to the bank, when

in truth and in fact, as the Defendant well knew, the Defendant had a large tax

lien recorded against him. Defendant's actions were all in violation of 18 U.S.C.

§ 1014.

                                   COUNT6

      On or about November 6, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Tri-State Ag Services, LLC,

knowingly made a false statement and report for the purpose of influencing the


                                       [4]
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 5 of 10 PageID #: 5




action of First State Bank, whose deposits were, at the time of the offense,

insured by the Federal Deposit Insurance Corporation (FDIC), in connection with

an application and loan under the Main Street Lending Program, in that the

Defendant falsely underreported his liabilities on his personal financial

statement he submitted and caused to be submitted to the bank, when in truth

and in fact, as the Defendant well knew, the Defendant had a large tax lien

recorded against him.      The Defendant also submitted and caused to be

submitted to the bank false and fraudulent balance sheets of the Defendant's

affiliated companies that did not disclose payroll tax liabilities against those

companies, when in truth and fact, as the Defendant well knew, those companies

had large payroll tax liabilities. Defendant's actions were all in violation of 18

u.s.c. §   1014.

                                    COUNT7

      On or about December 30, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Genuine Builders, Inc., knowingly

made a false statement and report for the purpose of influencing the action of

First State Bank, whose deposits were, at the time of the offense, insured by the

Federal Deposit Insurance Corporation (FDIC), in connection with an application

and loan under the Paycheck Protection Program, in that the Defendant

submitted and caused to be submitted to the bank a false and fraudulent profit

and loss statement for Genuine Builders, Inc., when in truth and in fact, as the

Defendant well knew, that document had been fraudulently altered in an effort


                                       [5]
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 6 of 10 PageID #: 6




to qualify for the loan. Defendant's actions were all in violation of 18 U.S.C. §

1014.

                                     COUNTS

        On or about January 8, 2021, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Genuine Builders, Inc., knowingly

made a false statement and report for the purpose of influencing the action of

American Bank and Trust, whose deposits were, at the time of the offense,

insured by the Federal Deposit Insurance Corporation (FDIC), in connection with

an application and loan under the Paycheck Protection Program, in that the

Defendant submitted and caused to be submitted to the bank a false and

fraudulent profit and loss statement for Genuine Builders, Inc., when in truth

and in fact, as the Defendant well knew, that document had been fraudulently

altered in an effort to qualify for the loan.    Defendant's actions were all in

violation of 18 U.S.C. § 1014.

                                     COUNT9

        On or about October 6, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Tri-State Ag Services, LLC, d/b/a

No. 18, LLC, knowingly engaged and attempted to engage in a monetary

transaction by, through, or to a financial institution, affecting interstate

commerce, in criminally derived property of a value greater than $10,000, that

is, the transfer of $1.3 million from one of the Defendant's accounts at First State

Bank in Nebraska to one of the Defendant's accounts at Citizens State Bank in


                                        [6]
 Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 7 of 10 PageID #: 7




South Dakota, such property having been derived from a specified unlawful

activity, to wit: bank fraud, as charged in Count 1 of this Indictment.       The

Defendant's actions were all in violation of 18 U.S.C. § 1957.

                                    COUNT 10

      On or about August 7, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Genuine Builders, Inc., in a matter

within the jurisdiction of the United States Small Business Administration,

knowingly and willfully made a materially false, fictitious, and fraudulent

statement and representation in a Small Business Administration Paycheck

Protection Program Loan Forgiveness Application Form, that is, the Defendant

falsely and fraudulently represented that the Defendant, together with affiliates,

did not receive Paycheck Protection Program loans in excess of $2 million, when

in truth and in fact, the Defendant knew that was false. The Defendant's actions

were in violation of 18 U.S.C. § 1001.

                                    COUNT 11

      On or about September 16, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Tri-State Ag Services, LLC, in a

matter within    the jurisdiction    of the    United   States   Small   Business

Administration, knowingly and willfully made a materially false, fictitious, and

fraudulent statement and representation in a Small Business Administration

Paycheck Protection Program Loan Forgiveness Application Form, that is, the

Defendant falsely and fraudulently represented that the Defendant, together with


                                         [7]
   Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 8 of 10 PageID #: 8




affiliates, did not receive Paycheck Protection Program loans in excess of $2

million, when in truth and in fact, the Defendant knew that was false.          The

Defendant's actions were in violation of 18 U.S.C. § 1001.

                                    COUNT 12

      On or about October 6, 2020, in the District of South Dakota and

elsewhere, Defendant James Bunker, d/b/a Falls Framing, LLC, in a matter

within the jurisdiction of the United States Small Business Administration,

knowingly and willfully made a materially false, fictitious, and fraudulent

statement and representation in a Small Business Administration Paycheck

Protection Program Loan Forgiveness Application Form, that is, the Defendant

falsely and fraudulently represented that the Defendant, together with affiliates,

did not receive Paycheck Protection Program loans in excess of $2 million, when

in truth and in fact, the Defendant knew that was false. The Defendant's actions

were in violation of 18 U.S.C. § 1001.

                           FORFEITURE ALLEGATION

      1.    The allegations contained in Counts 1-9 of this Indictment are re-

alleged as if fully set forth here, for the purpose of alleging forfeiture, pursuant

to 18 U.S.C. §§ 982(a)(l), 982(a)(2), and 98l(a)(l)(C), as well as 28 U.S.C. §

2461(c).

      2.    If convicted of an offense set forth above, James Bunker, d/b/a

.Genuine Builders, Inc., d/b/a Tri-State Ag Services, LLC, d/b/a Falls Framing,

LLC, d/b/a No." 18, LLC, the Defendant herein, shall forfeit to the United States


                                         [8]
  Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 9 of 10 PageID #: 9




any and all property constituting, or derived from, proceeds he obtained directly

or indirectly, as the result of such violation. Such property includes, but is not

limited to:

           •   Real property located at [ADDRESS REDACTED] In Sioux Falls,
               South Dakota;

           •   Real property located at [ADDRESS REDACTED] In Sioux Falls,
               South Dakota, to wit: numbers [REDACTED]; and

           •   Real property located at [ADDRESS REDACTED] in Sioux Falls,
               South Dakota, to wit: numbers [REDACTED];

           •   Real property located at [ADDRESS REDACTED] in Sioux Falls,
               South Dakota, to wit: numbers [REDACTED]; and

           •   $20,000 in U.S. currency, currently held in evidence by the FBI.

      3.       If any of the property described above as being subject to forfeiture,

as a result of any act or omission of the Defendant -

               (1)   cannot be located upon the exercise of due diligence;

               (2)   has been transferred or sold to, or deposited with, a third
                     person;

               (3)   has been placed beyond the jurisdiction of the Court;

               (4)   has been substantially diminished in value; or

               (5)   has been commingled with other property which cannot be
                     subdivided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek

forfeiture of any other property of the Defendant up to the value of the property

charged with forfeiture, all pursuant to 18 U.S.C. §§ 982(a)(l), 982(a)(2) and

98l(a)(l)(C) and 28 U.S.C. § 2461(c).


                                          [9]
Case 4:21-cr-40056-KES Document 1 Filed 04/06/21 Page 10 of 10 PageID #: 10




                                           A TRUE BILL:

                                           NAME REDACTED


                                           Foreperson

DENNIS R. HOLMES
Acting United States Attorney




                                    [10]
